UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1171


J.B.; LAURA BOUMA, on behalf of Son J.B.,

                Plaintiffs - Appellants,

          v.

THE COUNTY OF HOWARD, IN MARYLAND; JUDGE TIMOTHY MCCRONE;
JUDGE LENORE GELFMAN; JUDGE LOUIS BECKER; JUDGE WILLIAM
TUCKER; ALISA CUMMINS, ESQ.; CHARLES RAND, ESQ.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:14-cv-03752-ELH)


Submitted:   June 25, 2015                  Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laura Bouma, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Appellants J.B. and Laura Bouma appeal the district court’s

order denying their motion for reconsideration of the court’s order

dismissing their 42 U.S.C. § 1983 (2012) complaint.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See J.B. v.

Cnty. of Howard, No. 1:14-cv-03752-ELH (D. Md. filed Jan. 21, 2015,

entered Jan. 22, 2015; Dec. 8, 2014).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  2